658 So. 2d 1233 (1995)
Steven Brent HAMILTON, Appellant,
v.
STATE of Florida, Appellee.
No. 94-3526.
District Court of Appeal of Florida, First District.
August 17, 1995.
Nancy A. Daniels, Public Defender, P. Douglas Brinkmeyer, Asst. Public Defender, Tallahassee, for appellant.
Robert A. Butterworth, Atty. Gen., Douglas Gurnic, Asst. Atty. Gen., Tallahassee, for appellee.
PER CURIAM.
Steven Brent Hamilton (Hamilton) contends, and the State properly concedes, that the trial court erred in sentencing him without an accurate, verified sentencing guidelines scoresheet. Hamilton clearly disputed the accuracy of certain convictions scored as part of his prior record, as well as his legal status at the time of committing the present offenses. The trial court did not require the State to present any evidence corroborating these issues. Johnson v. State, 583 So. 2d 386 (Fla. 1st DCA 1991)(where defendant disputes the convictions scored as part of his prior record, the state must provide corroborating evidence of those convictions to ensure the accuracy of the scoresheet); L'Homme v. State, 518 So. 2d 408, 409-410 (Fla. 1st DCA 1988)("[i]f a defendant challenges the truthfulness of prior offenses listed on a guidelines scoresheet and the only evidence of those *1234 offenses is hearsay, the trial court must require the State to provide corroboration of the past convictions"). We vacate the sentence and remand to the trial court for resentencing, with directions that the State be given an opportunity to corroborate the challenged convictions and Hamilton's legal status, before he is resentenced pursuant to an accurate, verified scoresheet.
SENTENCE VACATED and REMANDED FOR RESENTENCING.
ERVIN, WOLF and LAWRENCE, JJ., concur.